Citation Nr: 0315874	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
1993, for an award of service connection for disabilities of 
the lumbar spine and the cervical spine.

2.  Entitlement to special monthly compensation, based on 
loss of use of the lower extremities.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The May 1998 rating 
decision granted service connection for disabilities of the 
lumbar spine and the cervical spine and assigned an effective 
date of January 12, 1993 for the award of service connection.  
The September 1998 rating decision denied special monthly 
compensation, based on loss of use of the lower extremities. 

The Board issued a decision in October 2000 denying an appeal 
for an effective date prior to January 12, 1993 for an award 
of service connection for disabilities of the lumbar spine 
and the cervical spine.  This Board decision was subsequently 
vacated by an April 2002 order of the United States Court of 
Appeals for Veterans Claims (Court).  The Brief of the 
Appellant supporting the Court's order reflects that the 
October 2000 Board decision was vacated and remanded for the 
Board to address the "novel question of law" of "whether 
[38 C.F.R.] § 3.400(q)(1)(i) applies to the [38 U.S.C.A. §] 
7266(a) judicial-appeal period." 

In a letter to the veteran dated in March 2003, the Board 
notified the veteran that the Board member who conducted a 
July 2000 personal hearing was no longer employed by the 
Board, and solicited whether the veteran wanted to attend 
another hearing.  The veteran returned the form, indicating 
by his signature that he did not want an additional hearing. 

In July 2000, the veteran entered a claim of entitlement to 
an annual clothing allowance.  The RO denied the claim in 
November 2000.  The veteran thereafter entered a notice of 
disagreement with this decision in December 2000.  The record 
does not reflect that a statement of the case has been issued 
addressing this issue.  The Board is required to remand this 
issue to the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in January 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

In July 2000, the veteran entered a claim of entitlement to 
an annual clothing allowance.  The RO denied the claim in 
November 2000.  The veteran thereafter entered a notice of 
disagreement with this decision in December 2000.  The record 
does not reflect that a statement of the case has been issued 
addressing this issue.  The Board is required to remand this 
issue to the RO for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  For this reason, 
the Board must remand this claim to the RO for the issuance 
of a statement of the case.

Accordingly, this case is REMANDED for the following:

1.	The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  
Thereafter, the RO should readjudicate 
the issue of entitlement to an 
effective date earlier than January 
12, 1993, for an award of service 
connection for disabilities of the 
lumbar spine and the cervical spine, 
specifically considering whether 
38 C.F.R. § 3.400(q)(1)(i) applies to 
the appeal period to the Court in the 
context of the veteran's claim for 
service connection for lumbar and 
cervical spine disabilities.  If any 
benefit sought on appeal remains 
denied as to any issue for which the 
veteran has perfected an appeal, the 
case should be returned to the Board 
for appellate consideration.

2.	The RO should provide the veteran and 
his attorney representative with an 
appropriate statement of the case 
pertaining to the issue of entitlement 
to an annual clothing allowance, in 
accordance with Manlincon, 12 Vet. 
App. 238.  The veteran and his 
attorney representative should then be 
given the opportunity to respond. 
Thereafter, the case should be 
returned to the Board, if a timely 
substantive appeal is filed as to this 
issue.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran-appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


